Citation Nr: 0732937	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-21 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic right leg 
disability. 

2.  Entitlement to service connection for an ear disorder. 

3.  Entitlement to service connection for a chronic 
disability claimed as dizziness.  

4.  Entitlement to service connection for residuals of 
cerebral hemorrhage.  

5.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from September 1961 to September 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

The veteran perfected an appeal for service connection for 
hemorrhoids.  Service connection was granted for hemorrhoids 
in an October 2005 rating action.  This considered a complete 
grant of benefits as to that issue.  As such, the decision 
herein is limited to the issues listed on the title page.  


FINDINGS OF FACTS

1.  The veteran does not have current diagnoses of a 
continuing right leg disability.  

2.  The veteran's ear disorder in service, external otitis, 
was acute and transitory, and resolved without residual 
disability.

3.  Vestibular hydrops was not shown in service, was first 
shown many years after service, and is not shown to be 
related to any in-service occurrence or event.

4.  Cerebral hemorrhage and associative headaches were not 
demonstrated in service or for years thereafter, and are not 
shown to be related to any in-service occurrence or event.


CONCLUSIONS OF LAW

1.  A chronic disability involving the right leg was not 
incurred in service.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A chronic disability involving the ears to include 
vertigo and vestibular hydrops was not incurred in service.  
38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

3.  A chronic headache disorder and cerebral hemorrhage were 
not incurred in or aggravated during active military service 
and cerebral hemorrhage may not be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in April 2004, May 2004, and July 2005.  
Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in March 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

The Board notes that subsequent to the May 2006 issuance of 
the supplemental statement of the case (SSOC) the veteran 
submitted additional comments regarding his claims.  While 
the RO did not review the statements the Board does not find 
it necessary to remand the case simply for review of the 
veteran's contentions.  These statements reflect his earlier 
contentions and do not add anything of additional relevance 
to his arguments.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Criteria for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection will be presumed for certain chronic 
diseases (e.g., brain hemorrhage) which are manifest to a 
compensable degree within the year after qualifying active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Entitlement to service connection for a chronic disability of 
the right leg

The veteran claims to have a chronic disability of the right 
leg.  The service medical records relate that he was seen in 
February 1962 for 5 erythematous areas located between the 
ankle and thigh on the right leg.  It was considered a 
possible allergic reaction.  He was prescribed Benadryl.  
There are no further pertinent entries and no abnormality 
noted on examination for separation.

Significantly, however, the record does not support a 
conclusion that the veteran has a current disability of the 
right leg, that is, an impairment in earning capacity as the 
result of the claimed disease or injury as set forth in 38 
C.F.R. § 4.1.  Without proof of current disability, service 
connection cannot be granted.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

The record contains private medical records dated as late as 
2005 and do not include any medical statements or opinions 
that show a chronic disability of the right leg or that 
relate a right leg disability to military service.  On 
occasion, he complained of right leg pain; however, there are 
no diagnoses regarding a chronic disability of the right leg.  
While the veteran reports right leg pain, such complaints are 
not the equivalent of a disability due to disease or injury.  
A complaint of pain is not a disability due to disease or 
injury.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted").

The Board notes that the record includes a diagnosis of 
degenerative changes involving the right hip, but the veteran 
has not claimed a disability that relates to the right hip.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a chronic disability of the right leg.

Entitlement to service connection for a disabilities claimed 
as an ear disorder and dizziness

The veteran is claiming service connection for dizziness and 
an ear disorder.  As the veteran's dizziness has been 
associated with an ear disability the Board will review these 
issues in concert.  As noted, the veteran must demonstrate 
three elements to establish service connection.  Concerning 
evidence of current disability, a December 1999 private 
examination includes a diagnostic assessment of vestibular 
hydrops and vertigo.  This diagnoses regarding vestibular 
hydrops and vertigo satisfy the first element of Hickson.

In considering the element of in-service incurrence or 
aggravation, the service medical records relate that in 
January 1964, the veteran was seen for possible rupture of 
the tympanic membrane and external otitis.  On examination, 
there was no perforation of the tympanic membrane.  There was 
a red area on the right tympanic membrane.  He was prescribed 
Actifed.  Again, the separation examination is negative for 
any pertinent complaints or findings.  Ears were normal on 
clinical evaluation at that time.

The veteran's problem with this claim for service connection 
is the absence of any objective clinical findings of a 
chronic or continuing ear disorder including vestibular 
hydrops for many years after service and the absence of a 
medical opinion linking his current ear disability to 
service.  

As noted, clinical evaluation at the time of separation 
revealed no pertinent abnormality.  In fact, the earliest 
evidence documenting the current ear disability is in 1999, 
approximately 35 years after the 1964 treatment for external 
otitis media.  This is significant; in that it suggests that 
the appellant's in-service problems were acute and transitory 
in nature and resolved without residuals.  See 38 C.F.R. 
§ 3.303.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000); Cf. 
Mense v. Derwinski, 1 Vet. App. 354 (1991) (appellant failed 
to provide evidence of continuity of symptomatology of low 
back condition).  The Board notes that private medical 
records show that in October 1995 he complained of dizziness.  
The examiner noted that the veteran had experienced mild 
lightheadedness in association with a viral illness.  
However, this is still a significant time subsequent to 
service discharge. 

Moreover, the medical evidence of record does not include any 
medical statements or opinions that relate the claimed 
disabilities to military service.  Further, there has been no 
evidence of external otitis media since his inservice 
treatment.  The only evidence of record that suggests a 
causal relationship between the veteran's claimed ear 
disorder including vertigo and service is the statements of 
the veteran.  The record does not establish that the veteran 
has expertise in medical matters.  Therefore, he is not 
competent to make a medical determination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The record also contains statements of the veteran's spouse, 
cousin, and a fellow service comrade who, in essence, 
indicate that the veteran has had problems with dizziness 
since service discharge.  While their statements are 
believable and can show continuity of symptoms, as referred 
to earlier, there is no objective medical evidence to show 
that the veteran sought treatment for an ear disorder 
including vertigo until 1995.  The claims file contains 
clinical records of the veteran's private physician's that 
date back to 1988 and significantly, there are no references 
to an ear disorder or problems with dizziness until the 
aforementioned 1995 date.  

In summary, the Board finds that an excessive degree of 
speculation is required to conclude that the veteran's ear 
disorder to include dizziness is related to his inservice 
complaints.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection.  The evidence is not in equipoise as 
to warrant the application of the benefit of the doubt 
doctrine.  38 C.F.R. §3.102.  

Entitlement to service connection for the residuals of 
cerebral hemorrhage to include headaches

The record shows that in April 2003, the veteran sought 
hospital treatment after the abrupt onset of right-sided 
headache with subsequent left side weakness and collapse.  
The diagnosis was right frontotemporal intracerebral 
hemorrhage.  The next month, he underwent right 
frontotemporal craniotomy.

The problem with the veteran's claim for service connection 
for headaches and residuals of cerebral hemorrhage arises 
with the second and third elements of Hickson.  In regard to 
the second element of Hickson, evidence of in-service 
incurrence or aggravation, the service medical records do not 
show complaints or diagnoses regarding these disabilities.  
Further, the record does not contain a diagnosis of cerebral 
hemorrhage within one year subsequent to service discharge, 
let alone, manifested to a degree of 10 percent within that 
year.

The veteran has reported that he has experienced headaches 
and dizziness since an inservice incident.  He indicated that 
while participating in submarine training, he lost 
consciousness and nearly drowned.  Significantly, however 
there is no contemporaneous evidence that this incident 
occurred or that he complained of, or that he received 
treatment for fainting or residual headaches.  Nor is there 
any evidence that he reported residuals effects of such an 
incident at the August 1965 examination conducted prior to 
his separation from service.  While the veteran is certainly 
competent to report his inservice injury, the Board also 
finds it interesting that his private physician noted in an 
October 1995 clinical report that the veteran did not have a 
prior history of syncope.  

Regardless, even assuming that the incident occurred, the 
record does not contain any clinical evidence that would tend 
to suggest that a chronic headache disability or cerebral 
hemorrhage is related to military service.  The medical 
records do not include any opinion stating that either 
disability was either incurred in, or aggravated during 
service by either an injury or by any other means.  In fact, 
the medical opinion of record is quite the opposite and does 
not support such a theory.  A VA medical opinion was obtained 
regarding the relationship between his cerebral hemorrhage 
and the inservice incident described by the veteran.  A VA 
examiner in April 2006 concluded that it was not as least as 
likely as not that the veteran's intracerebral hemorrhage was 
related to such an inservice incident.  It was pointed out 
that the 40 year period between the inservice incident and 
the intracerebral hemorrhage would suggest that they are 
unrelated.  

In summary, the evidence falls short in several areas and 
does not support a grant of service connection for 
intracerebral hemorrhage to include headaches.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against the claims for service connection for intracerebral 
hemorrhage and headaches.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a chronic right leg disability is 
denied. 

Service connection for an ear disorder is denied. 

Service connection for a chronic disability claimed as 
dizziness is denied.  

Service connection for residuals of cerebral hemorrhage is 
denied.  

Service connection for headaches is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


